Exhibit 10.1

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES

THAT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933

Administrative Regulations for the

Long-Term Incentive Compensation Program

under the United States Steel Corporation 2005 Stock Incentive Plan

As amended by the Compensation & Organization Committee

On May 26, 2009, the Effective Date

 

1. Administration. The Compensation & Organization Committee (the “Committee”)
shall administer the Long-Term Incentive Compensation Program (the “Program”)
under and pursuant to its authority as provided in Section 3 of the United
States Steel Corporation 2005 Stock Incentive Plan (the “Plan”).

 

  A. Delegation of Authority. The Committee may delegate to a designated
individual (the “Stock Plan Officer”) and to other Officer-Directors and the
executive directly responsible for corporate human resources (collectively, the
“Senior Officers”) its duties under the Program subject to such conditions and
limitations as the Committee shall prescribe, except that only the Committee may
designate and grant Awards to Participants. The Committee hereby delegates to
the Stock Plan Officer all authority necessary or desirable to administer the
Program, including the authority to “consent” upon termination and the authority
to delegate all or any portion of the delegated authorities; provided, however,
that such authority is limited as follows: (i) only the Committee may
(a) designate and grant Awards to Participants (provided that grants to
non-executives may be made through a delegated process to one or more Committee
members from time to time under rules established by the Committee in advance of
such grants), (b) approve the vesting of Options, Restricted Stock, Restricted
Stock Units or Performance Awards, (c) adjust the number of Shares pursuant to
Section 8 of the Plan, (d) approve or amend the form of Awards, (e) amend
outstanding Awards, (f) determine the Performance Goals, measures and other
terms associated with Performance Awards or (g) modify or amend these
Administrative Regulations (the “Regulations”), including any appendices and
schedules attached hereto, and (ii) no delegate of the Stock Plan Officer’s
authority may delegate his or her authority. Without limiting the foregoing, the
Stock Plan Officer is hereby directed to (x) administer Awards under the Plan,
(y) determine whether any Participant has violated any terms and conditions set
forth in the Award Agreement so as to warrant cancellation of an Award and upon
making such determination, cancel such Award, and (z) maintain appropriate
records and establish necessary procedures related to the Plan.

 

  B. Definitions. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings set forth in the Plan. The terms “Stock Plan Officer”
and “Committee” shall be read as being one and the same; provided, however, the
preceding (i) does not apply where necessary to give meaning to the terms,
(ii) does not limit the authority of the Committee or increase the authority of
the Stock Plan Officer, and (iii) requires that the Stock Plan Officer have the
requisite authority (as defined above and/or pursuant to any current Committee
resolution) in the context in which the term “Committee” is used.



--------------------------------------------------------------------------------

  C. Compensation Consultant. The Committee may engage a compensation consultant
to assess the competitiveness of various target Award levels and advise the
Committee.

 

2. Participation/Eligibility. All management employees of the Corporation, its
Subsidiaries and affiliates are eligible to participate in the Program upon
designation by the Committee or Senior Officers (“Participants”).

 

  A. Executive Management. Employees designated by the Committee to be Executive
Management are hereby designated to be Participants. Grants to individuals
designated to be Executive Management must be approved by the Committee.

 

  B. Rights. No Participant or other employee shall have any claim to be granted
an Award under the Program, and nothing contained in the Program or any Award
Agreement shall confer upon any Participant any right to continue in the employ
of the Corporation, its Subsidiaries or affiliates or interfere in any way with
the right of the Corporation, its Subsidiaries or affiliates to terminate a
Participant’s employment at any time.

 

3. Components of Long-Term Incentives. Award grants may be made in the following
forms: Options, Restricted Stock, Other Stock-Based Awards (including without
limitation, Restricted Stock Units), and Performance Awards.

 

4. Options.

 

  A. Award Grants/Grant Price. The Committee may grant Options to Participants.
All Options will be nonstatutory stock options. The exercise price per Share of
the Options shall be no less than 100% of the Fair Market Value of the Shares on
the date of grant of the Option.

 

  B. Term. Each Option shall state the period or periods of time during which it
may be exercised, in whole or in part. The term of an Option may not exceed ten
years.

 

  C. Vesting. Unless otherwise determined by the Committee, Option grants shall
vest ratably over three years (1/3 on each of the first, second and third grant
date anniversaries), each such year to be considered a “Vesting Year”.

 

  D. Exercise of Options.

 

  (1) Effective Date of Exercise. The date of exercise of an Option shall be the
business day on which the notice of exercise and payment for Shares being
purchased are received by the Stock Plan Officer.

 

2



--------------------------------------------------------------------------------

  (2) Payment for Shares Purchased/Withholding of Taxes. Unless otherwise
determined by the Committee, payment of the purchase price shall be made, at the
election of the Participant, in cash or by delivering Shares owned by the
Participant or withholding of shares to be acquired upon exercise in accordance
with procedures established by the Stock Plan Officer and valued at Fair Market
Value on the date of exercise, or a combination thereof; provided, however,
notwithstanding language in any grant form to the contrary, that, if the
optionee is subject to taxation on the benefit received from the Option in a
jurisdiction outside the United States the optionee (i) shall not be permitted
to pay the exercise price by surrendering shares of Common Stock that he or she
already owns or attesting to the ownership of shares of Common Stock and
(ii) shall not be permitted to elect the withholding of shares to be acquired
upon exercise to satisfy either the exercise price or the tax withholding
obligation if, in the opinion of the Committee, such election could cause the
participant, or the Corporation, to receive unfavorable tax treatment.

 

  (a) Overpayment in Shares. If the Fair Market Value of Shares delivered or
withheld in payment of the purchase price exceeds the purchase price, a
certificate, or its equivalent, representing the whole number of excess Shares
together with a check, or its equivalent, representing the Fair Market Value of
any excess partial Share shall be delivered to the Participant.

 

  (b) Underpayment in Shares. If the Fair Market Value of Shares delivered or
withheld in payment of the purchase price is less than the purchase price, the
difference shall be delivered by the Participant in cash immediately upon
notification of such difference.

 

  (c) Requirements Relating to Previously Owned Shares. Shares delivered in
payment of the purchase price shall be duly endorsed for transfer to the
Corporation. If Shares so delivered are not registered in the name of the
Participant individually, the Participant shall also provide evidence acceptable
to the Stock Plan Officer that such Shares are beneficially owned by the
Participant individually.

 

  E. Post-Termination of Employment Exercise.

 

  (1) Death and Disability. Unless otherwise determined by the Committee, all
Options vest immediately upon the Participant’s death during employment or
termination of employment by reason of Disability. Vested options remain
exercisable for three years following the date of Death or termination of
employment by reason of Disability, as applicable, or, if less, until the
original expiration date.

 

3



--------------------------------------------------------------------------------

  (a) “Disability” shall be determined, for all purposes under the Program, by
reference to Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”).

 

  (2) Retirement and Termination with Consent. Unless otherwise determined by
the Committee, a prorated number of the Options scheduled to vest during the
Vesting Year will vest, based upon the number of complete months worked during
the Vesting Year in which the Participant’s termination of employment occurs by
reason of Retirement or Termination with Consent. The prorated award will be
calculated upon such termination and will vest at the next vesting date. The
remaining unvested Option grants are forfeited immediately upon termination.
Vested options remain exercisable for three years following such termination or,
if less, until the original expiration date.

 

  (a)

Example: If the  1/3 ratable vesting for Vesting Year 3 is 1000 shares for Award
1, 1000 shares for Award 2, and 1000 shares for Award 3 and if the Participant
terminates employment by reason of Retirement six months following the Award 3
grants, the Participant is entitled to vesting of  1/2 of all grants that would
have vested at the end of the Vesting Year during which he or she retires
(Vesting Year 3 in this example), or 1500 shares. This example focuses only on
the shares that would vest during Vesting Year 3; however, another 3000 shares
would have vested in the aggregate following Vesting Years 1 and 2, for a total
of 4500 shares vesting under the Awards 1, 2 and 3. The 1500 shares would vest
upon the next scheduled vesting date following termination. The post-termination
exercise period would be measured for three years following the date of
termination, even though the final pro rata tranche does not vest upon
termination.

 

  (b) “Retirement” shall mean, for all purposes under the Program, the
applicable Participant’s termination of employment after having satisfied the
age, service and/or other requirements necessary to commence an immediate
pension under either: (i) the applicable defined benefit pension plan for the
Participant’s home country, regardless of whether the Participant is a
participant in such pension plan, or (ii) in the case of a home country for
which there is no applicable defined benefit plan, the applicable local law or
regulation; provided, however, such term does not include, unless the Committee
consents with knowledge of the specific facts, retirement under circumstances in
which the Participant accepts employment with a company that owns, or is owned
by, a business that competes with the Corporation, or its Subsidiaries or
affiliates. Further, to the extent necessary under applicable local law,
Retirement may have such other meaning adopted by the Committee and set forth in
the applicable Award Agreement.

 

4



--------------------------------------------------------------------------------

  (c) “Termination” shall mean the applicable employee’s termination of
employment other than by Retirement, death or Disability.

 

  (d) “Termination with Consent” shall mean Termination at any age with the
consent of the Committee. Consent shall be deemed to be given if the employee
incurs a break in continuous service due to layoff or disability as defined
under the Corporation’s defined benefit pension plan, regardless of whether the
employee is participating in such plan.

 

  (e) “Termination without Consent” shall mean Termination at any age without
the consent of the Committee.

 

  (3) Termination without Consent and Termination for Cause. Unless otherwise
determined by the Committee, vested and unvested Options are forfeited if
termination of employment is due to Termination without Consent or Termination
for Cause.

 

  (4) Termination in connection with a Change of Control. Notwithstanding the
provisions of the Plan, Options shall not become fully exercisable immediately
upon a Change of Control. However, and notwithstanding the foregoing provisions
of these Regulations, if a Termination, other than for Cause or a voluntary
termination in the absence of Good Reason, occurs either (x) following a
Potential Change of Control and, subsequently, a Change of Control occurs within
24 months following such Termination or (y) within 24 months following a Change
of Control, then no Options shall have been, nor shall any Options be, forfeited
upon such Termination; rather, all Options shall vest immediately upon the
occurrence of the Change of Control, in the case of (x), or the Termination, in
the case of (y). Such vested Options shall remain exercisable for the remainder
of their respective terms.

 

  (a) “Good Reason” shall mean, without the Participant’s express written
consent, the occurrence after a Change of Control of the Corporation, or after
and at the request of or as a result of actions by a third party who has taken
steps reasonably calculated to effect a Change of Control or after the first day
of but during a Potential Change of Control period (each an “Applicable Event”),
of any one or more of the following:

 

  (i) the assignment to the Participant of duties inconsistent with the
Participant’s position immediately prior to the Applicable Event or a reduction
or adverse alteration in the nature of the Participant’s position, duties,
status or responsibilities from those in effect immediately prior to the
Applicable Event;

 

5



--------------------------------------------------------------------------------

  (ii) a reduction by the Corporation in the Participant’s annualized and
monthly or semi-monthly rate of base salary (as increased to incorporate the
Participant’s foreign assignment premium, if any) as in effect on the Applicable
Event or as the same shall be increased from time to time;

 

  (iii) the Corporation’s requiring the Participant to be based at a location in
excess of fifty (50) miles from the location where the Participant is based
immediately prior to the Applicable Event;

 

  (iv) the failure by the Corporation to continue, substantially as in effect
immediately prior to the Applicable Event, all of the Corporation’s employee
benefit, incentive compensation, bonus, stock option and stock award plans,
programs, policies, practices or arrangements in which the Participant
participates (or substantially equivalent successor plans, programs, policies,
practices or arrangements) or the failure by the Corporation to continue the
Participant’s participation therein on substantially the same basis, both in
terms of the amount of benefits provided and the level of the Participant’s
participation relative to other participants, as existed immediately prior to
the Applicable Event; and

 

  (v) any purported termination by the Corporation of the Participant’s
employment that is not effected pursuant to a written notice indicating, in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Participant’s employment for Cause, which in the absence of
such notice shall be ineffective.

The Participant’s right to terminate his or her employment pursuant to this
Subsection shall not be affected by the Participant’s incapacity due to physical
or mental illness or eligibility for Retirement. The Participant’s continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any circumstance constituting Good Reason hereunder. The Participant’s
determination of the existence of Good Reason shall be final and conclusive
unless such determination is not made in good faith and is made without
reasonable belief in the existence of Good Reason.

 

  F. Adjustment upon Change of Control. The Adjustment provisions of
Section 8.01 of the Plan shall apply in the event of any Change of Control, such
that the Options shall continue in adjusted and/or substituted form following
the Change of Control.

 

  (1)

Change of Control. For the purposes of these Regulations, the term “Change of
Control” shall mean a change in control of a nature that would

 

6



--------------------------------------------------------------------------------

 

be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), whether or not the Corporation is then subject to such
reporting requirement; provided, that, without limitation, such a change in
control shall be deemed to have occurred if:

 

  (a) any person (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) (a “Person”) is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Corporation (not including in the amount of the securities beneficially owned by
such person any such securities acquired directly from the Corporation or its
affiliates) representing twenty percent (20%) or more of the combined voting
power of the Corporation’s then outstanding voting securities; provided,
however, that for purposes of this Agreement the term “Person” shall not include
(1) the Corporation or any of its subsidiaries, (2) a trustee or other fiduciary
holding securities under an employee benefit plan of the Corporation or any of
its subsidiaries, (3) an underwriter temporarily holding securities pursuant to
an offering of such securities, (4) a corporation owned, directly or indirectly,
by the stockholders of the Corporation in substantially the same proportions as
their ownership of stock of the Corporation, or (5) any individual, entity or
group involved in the acquisition of the Corporation’s voting securities in
connection with which, pursuant to Rule 13d-1 promulgated pursuant to the
Exchange Act, such individual, entity or group is permitted to, and actually
does, report its beneficial ownership on Schedule 13G (or any successor
Schedule); provided that, if any such individual, entity or group subsequently
becomes required to or does report its beneficial ownership on Schedule 13D (or
any successor Schedule), then, for purposes of this paragraph, such individual,
entity or group shall be deemed to have first acquired, on the first date on
which such individual, entity or group becomes required to or does so report,
beneficial ownership of all of the Corporation’s then outstanding voting
securities beneficially owned by it on such date; and provided, further,
however, that for purposes of this paragraph (a), there shall be excluded any
Person who becomes such a beneficial owner in connection with an Excluded
Transaction (as defined in (c) below); or

 

  (b)

the following individuals (the “Incumbent Board”) cease for any reason to
constitute a majority of the number of directors then serving: individuals who,
on the date hereof, constitute the Board and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest including, but not limited to, a consent
solicitation,

 

7



--------------------------------------------------------------------------------

 

relating to the election of directors of the Corporation) whose appointment or
election by the Board or nomination for election by the Corporation’s
stockholders was approved or recommended by a vote of at least two-thirds
( 2/3) of the directors then still in office who either were directors on the
date hereof or whose appointment, election or nomination for election was
previously so approved or recommended; or

 

  (c) there is consummated a merger or consolidation of the Corporation or any
direct or indirect subsidiary thereof with any other corporation (a “Business
Combination”), other than a merger or consolidation (an “Excluded Transaction”)
which would result in:

 

  (i) at least a majority of the members of the board of directors of the
resulting or surviving entity (or any ultimate parent thereof) in such Business
Combination (the “New Board”) consisting of individuals (“Continuing Directors”)
who were members of the Incumbent Board (as defined in subparagraph (b) above)
immediately prior to consummation of such Business Combination or were
appointed, elected or recommended for appointment or election by members of the
Incumbent Board prior to consummation of such Business Combination (excluding
from Continuing Directors for this purpose, however, any individual whose
election or appointment, or recommendation for election or appointment, to the
New Board was at the request, directly or indirectly, of the entity which
entered into the definitive agreement providing for such Business Combination
with the Corporation or any direct or indirect subsidiary thereof), unless the
Board determines, prior to such consummation, that there does not exist a
reasonable assurance that, for at least a two-year period following consummation
of such Business Combination, at least a majority of the members of the New
Board will continue to consist of Continuing Directors and individuals whose
election, or nomination for election by shareholders of the resulting or
surviving entity (or any ultimate parent thereof) in such Business Combination,
would be approved by a vote of at least a majority of the Continuing Directors
and individuals whose election or nomination for election has previously been so
approved; or

 

  (ii) a Business Combination that in substance constitutes a disposition of a
division, business unit, or subsidiary; or

 

8



--------------------------------------------------------------------------------

  (d) the shareholders of the Corporation approve a plan of a complete
liquidation or dissolution of the Corporation or there is consummation of a sale
or other disposition of all or substantially all of the assets of the
Corporation, other than to a corporation with respect to which, following such
sale or other disposition, more than 50% of the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners of the Corporation’s then outstanding voting securities
immediately prior to such sale or other disposition in substantially the same
proportion as their ownership, immediately prior to such sale or other
disposition, of the Corporation’s then outstanding voting securities.

 

  (2) Potential Change of Control. For the purposes of these Regulations a
“Potential Change of Control of the Corporation” and “Potential Change of
Control” shall be deemed to have occurred, if:

 

  (a) the Corporation enters into an agreement, the consummation of which would
result in the occurrence of a Change of Control of the Corporation;

 

  (b) any person (including the Corporation) publicly announces an intention to
take or to consider taking actions which if consummated would constitute a
Change of Control of the Corporation;

 

  (c) any person becomes the beneficial owner, directly or indirectly, of
securities of the Corporation representing 15% or more of the combined voting
power of the Corporation’s then outstanding securities (not including in the
amount of the securities beneficially owned by such Person any such securities
acquired directly from the Corporation or its affiliates); or

 

  (d) the Board adopts a resolution to the effect that, for purposes of awards
under this Program, a Potential Change of Control of the Corporation has
occurred.

 

5. Restricted Stock.

 

  A. Restricted Stock Grants. The Committee may grant Restricted Stock to
Participants. A Participant must endorse in blank and return to the Corporation
a stock power for each Restricted Stock grant.

 

  B.

Restrictions. During the restriction period a Participant may not sell,
transfer, assign, pledge or otherwise encumber or dispose of Shares of the
Restricted Stock. During the restriction period a Participant shall have all
rights and privileges of a stockholder, including the right to vote the Shares
and to receive dividends, except as noted in the preceding sentence and except
that any

 

9



--------------------------------------------------------------------------------

 

dividends payable in stock shall be subject to the restrictions. At the
expiration of the restriction period, a stock certificate free of all
restrictions for the number of Shares of Restricted Stock vested shall be
registered in the name of, and delivered to, the Participant or, subject to the
termination provisions below, to the Participant’s estate.

 

  C.

Vesting. The Committee shall determine the restriction period, provided that
(i) Restricted Stock grants which are time-based shall vest ratably over a
period of not less than three years ( 1/3 on each of the first, second and third
grant date anniversaries), each such year to be considered “Vesting Year” and
(ii) Restricted Stock grants which are performance-based shall vest over a
period of not less than one year.

 

10



--------------------------------------------------------------------------------

  D. Termination of Employment.

 

  (1) Death and Disability. Unless otherwise determined by the Committee, all
Shares of Restricted Stock vest immediately upon the Participant’s death during
employment or termination of employment by reason of Disability.

 

  (2) Retirement and Termination with Consent. Unless otherwise determined by
the Committee, a prorated number of the shares of Restricted Stock scheduled to
vest during the Vesting Year will vest, based upon the number of complete months
worked during the Vesting Year in which the Participant’s termination of
employment occurs by reason of Retirement or Termination with Consent. The
prorated award will be calculated upon termination and will vest upon the date
of termination. The remaining unvested shares are forfeited immediately upon
termination.

 

  (a)

Example: If the  1/3 ratable vesting for Vesting Year 3 is 1000 shares for Award
1, 1000 shares for Award 2, and 1000 shares for Award 3 and if the Participant
terminates employment by reason of Retirement six months following the Award 3
grants, the Participant is entitled to vesting of  1/2 of all grants that would
have vested at the end of the Vesting Year during which he or she retires
(Vesting Year 3 in this example), or 1500 shares. This example focuses only on
the shares that would vest during Vesting Year 3; however, another 3000 shares
would have vested in the aggregate following Vesting Years 1 and 2, for a total
of 4500 shares vesting under the Awards 1, 2 and 3. The 1500 shares would vest
upon the date of termination.

 

  (3) Termination without Consent and Termination for Cause. Unless otherwise
determined by the Committee, unvested shares of Restricted Stock are forfeited
if termination of employment is due to Termination without Consent or
Termination for Cause.

 

  E. Change of Control. Notwithstanding the provisions of the Plan, shares of
Restricted Stock shall not vest immediately upon a Change of Control. However,
and notwithstanding the foregoing provisions of these Regulations, if a
Termination, other than for Cause or a voluntary termination in the absence of
Good Reason, occurs either (x) following a Potential Change of Control and,
subsequently, a Change of Control occurs within 24 months following such
Termination or (y) within 24 months following a Change of Control, then no
shares of Restricted Stock shall have been, nor shall any shares of Restricted
Stock be, forfeited upon such Termination; rather, all shares of Restricted
Stock shall vest immediately upon the occurrence of the Change of Control, in
the case of (x), or the Termination, in the case of (y).

 

11



--------------------------------------------------------------------------------

6. Other Stock-Based Awards: Restricted Stock Units.

 

  A. Restricted Stock Unit Grants. The Committee may grant Other Stock-Based
Awards in the form of Restricted Stock Units to Participants. As determined by
the Committee, consistent with the purposes of the Plan, Restricted Stock Units
shall not be granted in lieu of salary, cash bonus fees or other payments.

 

  B. Restrictions. During the restriction period a Participant may not sell,
transfer, assign, pledge or otherwise encumber or dispose of the Restricted
Stock Units. During the restriction period a Participant shall have none of the
rights and privileges of a stockholder, however, the Participant may be entitled
to receive a payment (in cash or Shares) or credit equal to the cash dividends
paid on one Share for each Share represented by a Restricted Stock Unit held by
such Participant (a “dividend equivalent”); provided, however, the dividend
equivalents shall not be paid to, or vested in, the Participant unless and to
the extent the underlying Restricted Stock Units are vested. Any dividend
equivalent paid in Shares shall be paid in the form of additional whole and/or
fractional Restricted Stock Units, subject to the same restrictions and vesting
conditions as the underlying Restricted Stock Units and settled in the same
manner. At the expiration of the restriction period, a stock certificate free of
all restrictions for the number of Shares equivalent to the number of vested
Restricted Stock Units (including any dividend equivalents, in the case of
dividend equivalents paid in Shares) shall be registered in the name of, and
delivered to, the Participant or, subject to the termination provisions below,
to the Participant’s estate. In the case of dividend equivalents paid in cash, a
cash payment will be made at the end of the restriction period equal to the
dividends paid on a number of Shares equivalent to the number of vested
Restricted Stock Units.

 

  C.

Vesting. The Committee shall determine the restriction period, provided that
(i) Restricted Stock Unit grants which are time-based shall vest ratably over a
period of not less than three years ( 1/3 on each of the first, second and third
grant date anniversaries), each such year to be considered a “Vesting Year” and
(ii) Restricted Stock Unit grants which are performance-based shall vest over a
period of not less than one year.

 

  D. Termination of Employment.

 

  (1) Death and Disability. Unless otherwise determined by the Committee, all
Restricted Stock Units vest immediately upon the Participant’s death during
employment or termination of employment by reason of Disability.

 

  (2)

Retirement and Termination with Consent. Unless otherwise determined by the
Committee, a prorated number of the Restricted Stock Units scheduled to vest
during the Vesting Year will vest, based upon the number of complete months
worked during the Vesting Year in which the Participant’s termination of
employment occurs by reason of Retirement, or Termination with Consent, which is
to be calculated upon termination

 

12



--------------------------------------------------------------------------------

 

and delivered, subject to the following, upon termination. In the case of any
payment considered to be based upon separation from service, and not
compensation the Participant could receive without separating from service, then
such amounts may not be paid until the first business day of the seventh month
following the date of Participant’s termination if Participant is a “specified
employee” under Section 409A of the Code upon his separation from service. The
remaining unvested shares are forfeited immediately upon termination.

 

  (a)

Example: If the  1/3 ratable vesting for Vesting Year 3 is 1000 shares for Award
1, 1000 shares for Award 2, and 1000 shares for Award 3 and if the Participant
terminates employment by reason of Retirement six months following the Award 3
grants, the Participant is entitled to vesting of  1/2 of all grants that would
have vested at the end of the Vesting Year during which he or she retires
(Vesting Year 3 in this example), or 1500 shares. This example focuses only on
the shares that would vest during Vesting Year 3; however, another 3000 shares
would have vested in the aggregate following Vesting Years 1 and 2, for a total
of 4500 shares vesting under the Awards 1, 2 and 3. The 1500 shares would vest
upon the date of termination.

 

  (3) Termination without Consent and Termination for Cause. Unless otherwise
determined by the Committee, unvested Restricted Stock Units are forfeited if
termination of employment is due to Termination without Consent or Termination
for Cause.

E. Change of Control. Notwithstanding the provisions of the Plan, shares of
Restricted Stock shall not vest immediately upon a Change of Control. However,
and notwithstanding the foregoing provisions of these Regulations, if a
Termination, other than for Cause or a voluntary termination in the absence of
Good Reason, occurs either (x) following a Potential Change of Control and,
subsequently, a 409A Change of Control occurs within 24 months following such
Termination or (y) within 24 months following a Change of Control, then no
Restricted Stock Units shall have been, nor shall any Restricted Stock Units be,
forfeited upon such Termination; rather, all Restricted Stock Units shall vest
immediately upon the occurrence of the 409A Change of Control, in the case of
(x), or the Termination, in the case of (y).

 

  (1) 409A Change of Control. For the purposes of these Regulations, the term
“409A Change of Control” shall mean a change in ownership or effective control
of the Corporation or in the ownership of a substantial portion of its assets
within the meaning of Section 409A of the Code that also constitutes a Change of
Control.

 

7. Performance Awards.

 

  A.

Performance Periods. Each Performance Period will be approximately three years
in length and may overlap with the Performance Periods for the prior year and

 

13



--------------------------------------------------------------------------------

 

subsequent year Performance Award grants, if any. Each Performance Period will
begin on the third business day following the public release of the
Corporation’s earnings for the first quarter of the calendar year during which
the Performance Period begins and shall end on the twelfth business day
following the public release of the Corporation’s earnings for the first quarter
of the third calendar year succeeding the calendar year during which the
Performance Period begins (the approximate three year period is referred to
herein as the “Performance Period”).

 

  B. Performance Goal Establishment/Grant Mechanics. The Committee shall
establish and approve the Performance Goal and the relevant peer group (the
“Peer Group”) for performance comparison purposes at the beginning of each
Performance Period. Unless otherwise determined by the Committee at the
beginning of the relevant Performance Period, the Performance Goal shall be
based upon the total shareholder return performance measure, and the
Corporation’s total shareholder return shall be compared to the total
shareholder return of the Peer Group for the Performance Period.

 

  C. Performance Award Grants. At the beginning of each Performance Period, the
Committee may grant Performance Awards to Participants for such Performance
Period and shall identify for such grants the amount which may be earned based
upon the level of achievement attained (the “Target” award, in the case of
attainment of the target level of performance).

 

  D. Performance Vesting.

 

  (1) Payout Calculation. Payout shall be based upon the relative Annualized
Total Shareholder Return (“Annualized TSR”) over the Performance Period.

 

  (a)

Annualized TSR = ((Final Price + all dividends paid during the relevant
Performance Period)/Initial Price)^( 1/3)-1.

 

  (b) Initial Price = the Average Measurement Period Price relative to the
public release of earnings for first quarter of the calendar year of grant.

 

  (c) Final Price = the Average Measurement Period Price relative to the public
release of earnings for the first quarter of the third calendar year succeeding
the year of grant.

 

  (d) Average Measurement Period Price = The average of the Fair Market Values
for each of the ten days during the ten business day period beginning on the
third business day following the public release of earnings for the first
quarter of a calendar year.

 

14



--------------------------------------------------------------------------------

  (e) Stock prices may be determined using (a) any reputable online stock-quote
service, such as Yahoo! Finance or Bloomberg, or (b) the financial pages of The
Wall Street Journal.

 

  (2) Payout Basis. Payout will be based upon the Corporation’s calculated
Annualized TSR compared to the statistical Annualized TSR for the Peer Group
(“Comparative TSR”) using the whole company ranking method (i.e., including the
Corporation within the array of companies for which TSR is compared). Awards
will be evaluated based upon the following comparison:

 

  (a) Comparative TSR = 25th percentile —> 50% of Target (the Threshold/Minimum
Award).

 

  (b) Comparative TSR = 50th percentile —> 100% of Target (the Target Award).

 

  (c) Comparative TSR = 75th percentile and above —> 200% of Target (the
Cap/Maximum Award).

 

  (d) Interpolation will be used to determine actual awards for performance that
correlates to an award between Minimum and Maximum Award levels.

 

  (e)

Award payout will follow the end of the Performance Period (and in no event
later than 2 1/2 months following the end of the calendar year in which the
Performance Period ends, as provided in the Plan) and the Committee’s written
certification of achievement of Performance Goals, payable in the form of
Shares. In the case of any payment considered to be based upon separation from
service, and not compensation the Participant could receive without separating
from service, then such amounts may not be paid until the first business day of
the seventh month following the date of Participant’s termination if Participant
is a “specified employee” under Section 409A of the Code upon his separation
from service.

 

  (3) Peer Group Adjustments. At the commencement of the Performance Period, the
Committee may determine that specific guidance be considered in connection with
possible adjustments to the Peer Group involved in the calculation of the
Corporation’s comparative performance with respect to the Performance Goal
during the Performance Period. Any such determination will be in addition to, or
will amend if it conflicts with, the following guidelines, which will be used in
connection with the calculation:

 

  (a)

If a Peer Group Company becomes bankrupt, the bankrupt company will remain in
the Peer Group positioned at one level below the lowest performing non-bankrupt
Peer Group Company.

 

15



--------------------------------------------------------------------------------

 

In the case of multiple bankruptcies, the bankrupt companies will be positioned
below the non-bankrupt companies in reverse chronological order by bankruptcy
date.

 

  (b) If a Peer Group Company is acquired by another company or entity,
including through a management buy-out or going-private transaction, the
acquired Peer Group Company will be removed from the Peer Group for the entire
Performance Period; provided that if the acquired company became bankrupt prior
to its acquisition it shall be treated as provided in (a), above.

 

  (c) If a Peer Group Company sells, spins-off, or disposes of a portion of its
business, the selling Peer Group Company will remain in the Peer Group for the
Performance Period unless such disposition(s) results in the disposition of more
than 50% of the company’s total assets during the Performance Period.

 

  (d) If a Peer Group Company acquires another company, the acquiring Peer Group
Company will remain in the Peer Group for the Performance Period.

 

  (e) If the price of a Peer Group Company’s stock is not available on a
consistent, reliable basis due to delisting on all major stock exchanges and
over-the-counter markets, such delisted Peer Group Company will be removed from
the Peer Group for the entire Performance Period; provided that, if the Peer
Group Company becomes bankrupt prior to the end of the Performance Period, it
shall be treated as in (a), above.

 

  (f) If the Corporation’s and/or any Peer Group Company’s stock splits, such
company’s TSR performance will be adjusted for the stock split so as not to give
an advantage or disadvantage to such company by comparison to the other
companies, using the principles set forth in Section 8 of the Plan.

 

  (4) Negative Discretion. The Committee retains negative discretion to reduce
any and all Performance Awards to an amount below the amount that would be
payable as a result of performance measured against the Performance Goals,
except with respect to Performance Awards paid pursuant to a Change of Control.
The Committee may not increase Performance Awards above the amount payable as a
result of performance measured against the Performance Goals.

 

  (5) Termination of Employment.

 

  (a)

Death and Disability. Unless otherwise determined by the Committee, a prorated
value of the Performance Award will vest based upon the date of death during
employment or termination of

 

16



--------------------------------------------------------------------------------

 

employment by reason of Disability during the Performance Period in accordance
with the following schedule, to be calculated and delivered at the end of the
relevant Performance Period, provided that the relevant performance goals are
achieved and subject to the Committee’s negative discretion:

 

Date of Death or Termination for Disability

   % Vested  

Prior to  1/3 completion of Performance Period

   0 % 

On or after  1/3 and before  2/3 completion of Performance Period

   50 % 

On or after  2/3 completion of Performance Period

   100 % 

 

  (b) Retirement and Termination with Consent. Unless otherwise determined by
the Committee, a prorated value of the Performance Award will vest based upon
the number of complete months worked during the Performance Period, in the event
of a Participant’s termination of employment by reason of Retirement, or
Termination with Consent, to be calculated and delivered at the end of the
relevant Performance Period, provided that the relevant performance goals are
achieved and subject to the Committee’s negative discretion. In the case of any
payment considered to be based upon separation from service, and not
compensation the Participant could receive without separating from service, then
such amounts may not be paid until the first business day of the seventh month
following the date of Participant’s termination if Participant is a “specified
employee” under Section 409A of the Code upon his separation from service.

 

  (i)

Example: If the Target number of Shares is 1000 shares for Performance Period 1
Awards, 1000 shares for Performance Period 2 Awards, and 1000 shares for
Performance Period 3 Awards and if the Participant terminates employment by
reason of Retirement six months following the first day of Performance Period 3,
the Participant is entitled to vesting of  5/6’s of the Performance Period 1
awards,  1/2 of the Performance Period 2 awards, and  1/6 of the Performance
Period 3 awards (or 1500 shares), subject to the Committee’s determination of
the payout basis for each Performance Period. That is, the above example assumes
that the Committee had determined the Performance Goals had been met at least to
the 100% of Target level and that the payout basis was 100% of Target for each
period. (Again, the Committee retains its negative discretion with respect to
each Performance Period and with respect to each Participant and payments, if
any, will be made following the relevant Performance Period.)

 

17



--------------------------------------------------------------------------------

  (c) Termination without Consent and Termination for Cause. Unless otherwise
determined by the Committee, Performance Awards will be forfeited immediately if
a Participant’s termination of employment is due to Termination without Consent
or Termination for Cause.

 

  (6) Potential Change of Control. Notwithstanding the foregoing provisions of
the Regulations, if a Termination, other than for Cause or a voluntary
termination in the absence of Good Reason, occurs following a Potential Change
of Control and, subsequently, a 409A Change of Control occurs within 24 months
following such Termination, then the Performance Award of such Participant shall
vest immediately at the actual performance level achieved over the abbreviated
Performance Period, calculated in accordance with the provisions of
Section 7.D.(7) below, without regard to the Participant’s continued employment
or termination thereof or the Committee’s negative discretion.

 

  (7) Change of Control. Notwithstanding any provisions of the Plan or the
foregoing provisions of the Regulations, if a Change of Control occurs, (i) the
Performance Period shall automatically end, (ii) the actual performance level
for the abbreviated Performance Period shall be measured against the established
Performance Goals, without the Committee’s negative discretion, the performance
criteria shall be deemed satisfied only to the extent that actual performance
was achieved (the result is the “Achieved Performance Award”), and the balance
of the Performance Award, if any, shall be forfeited, and (iii) the Achieved
Performance Award shall remain subject to forfeiture until the third anniversary
of the date of grant of the Performance Award if the Participant terminates
employment after the Change of Control but before the third anniversary of the
date of grant; provided, however, that (i) if a Termination, other than for
Cause or a voluntary termination in the absence of Good Reason, occurs within 24
months following a Change of Control, then the Achieved Performance Award shall
not be forfeited upon such Termination; rather, the Achieved Performance Award
shall vest immediately upon the Termination, (ii) if a Termination by reason of
death or Disability occurs, then the Achieved Performance Award shall not be
forfeited upon such death or Disability; rather, the Performance Award shall
vest immediately upon the Participant’s death during employment or termination
of employment by reason of Disability; and (iii) if a Termination by reason of
Retirement or Termination with Consent occurs, then a prorated portion of the
Achieved Performance Award will vest, based upon the number of complete months
worked during the original Performance Period in relation to the number of whole
months in the original Performance Period and the remainder shall be forfeited.

 

  (a) Price. In the event of a Change of Control, the final price for purposes
of determining the Annualized TSR shall be determined based on the closing price
of the business day immediately preceding the closing date of the Change of
Control.

 

18



--------------------------------------------------------------------------------

  (b) Original Performance Period. In the event of a Change of Control, the
original Performance Period shall be deemed to end on the third anniversary of
the date of grant of the Performance Award.

 

19